Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Claim Status 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2008/0010087) in view of Logan (US 2006/0206361) in view of Sotomayor (US 5,708,825) and further in view of Havilio (US 2015/0186346).        
Regarding claim 1, Daniel discloses:

one or more processors operatively coupled with the one or more computer readable storage media; 
program instructions stored on the one or more computer readable storage media that, when read and executed by the one or more processors, direct the one or more processors to at least:
	Daniel [0032] Turning to FIG. 2, an exemplary structure for access terminals 51, 52, 53 is illustrated that can be used to practice aspects of the present invention. In FIG. 2, a processor 1, such as a microprocessor, is used to execute software instructions for carrying out defined steps. The processor receives power from a power supply 17 that also provide power to the other components as necessary. The processor 1 communicates using a data bus 5 that is typically 16 or 32 bits wide (e.g., in parallel). The data bus 5 is used to convey data and program instructions, typically, between the processor and memory. In the present embodiment, memory can be considered primary memory 2 that is RAM or other forms which retain the contents only during operation, or it may be non-volatile 3, such as ROM, EPROM, EEPROM, FLASH, or other types of memory that retain the memory contents at all times. 

maintain a record of actions taken by multiple users with respect to a plurality of components in a shared document, wherein the record of the actions includes an allocation type for each action of the actions
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may 
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.
For further examples of components see [0024], [0026] and [0028]. 

actions taken by multiple users
Daniel discloses the elements of the claimed invention as noted but, arguably, does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of 

shared document
Arguably, Daniel, does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.

identify, based on the allocation type, at least one component of the plurality of components to present in a summary of the shared document when the shared document is opened in a user interface to a productivity application; 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sotomayor discloses: 
	Sotomayor, col 4, lines 20-45 One embodiment of the present invention includes a process running on a computer which (a) allows an author to select documents and then, using a semantic analyzer program running on a computer, (b) automatically identifies significant key topics within the selected documents, (c) compiles those key topics into summary pages, (d) 
See also col 4, lines 10-20	
Examiner Note: Sotomayor is in the same CPC classification as instant invention thus it would have been obvious to one of ordinary skill in the art to look to Sotomayor to solve the problem of creating summaries of a document. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Sotomayor for the purpose of automatically identifying significant key topics within the selected documents.   


Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Havilio discloses: 
	Havilio [0020] In some embodiments, in order to provide the user with the context of the word or phrase being reviewed, the flash card viewing mode may bring the user to the appropriate page from which the word or phrase was selected. In some embodiments the word or phrase may be highlighted to the user in order to quickly review the context in which the word or phrase was used. The flash card viewing mode may navigate to the appropriate page and highlight the selected word or phrase either while the word or phrase itself is being displayed to the user, or after the user has flipped the flash card over to see the definition. As will be appreciated, the term `highlighted` as used herein refers to content being selected, and does not necessarily mean that a formatting change to the content has been executed. For instance, content can be selected/highlighted, and then a formatting change (e.g., bolding and/or color) can be executed on that selected content, if so desired. In this sense, highlighting may refer to, for example, any indication of a content selection, which may or may not include a formatting change.
See also Figs 3a, 3b, 3c, 3d, 4a, 4b, 5a, 5b, 5c, 6a, 6b, 6c and 6d.   	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Havilio for the purpose of bringing the user to the appropriate page from which the word or phrase was selected. 

Regarding claim 2, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.
Havilio [0020] In some embodiments, in order to provide the user with the context of the word or phrase being reviewed, the flash card viewing mode may bring the user to the appropriate page from which the word or phrase was selected. In some embodiments the word or phrase may be highlighted to the user in order to quickly review the context in which the word or phrase was used. The flash card viewing mode may navigate to the appropriate page and highlight the selected word or phrase either while the word or phrase itself is being displayed to the user, or after the user has flipped the flash card over to see the definition.

Regarding claim 3, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the actions comprise at least one of an edit, a copy, a typographical variation, a rewind, or a fast-forward of the plurality of components in the document.
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.

Regarding claim 6, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the allocation type comprises one of a significant type and a not-significant type; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component when an action associated with at least the one component has the significant type.
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
Examiner Note:  One of ordinary skill in the art would consider the physician’s action(s) to be more significant than the patient’s actions because the physician can edit the physician’s record, (i.e., his own record) and the patient’s record while the patients can only edit his/her own record. 

Regarding claim 8, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data entity card, a photo, a table, a reference, a graph, an audio clip, or a video clip.


Regarding claim 9, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the document comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Sotomayor and Havilio and further in view of Cryzewicz (US 2013/0311905)         
Regarding claim 4, the combination of Daniel, Logan, Sotomayor and Havilio discloses the elements of the claimed invention as noted but does not disclose wherein: the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component further based on at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.
However, Cryzewicz discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of               Daniel, Logan, Sotomayor and Havilio and Cryzewicz and further in view of Raza (US 2013/010 3692)         
Regarding claim 5, the combination of Daniel, Logan, Sotomayor and Havilio and Cryzewicz discloses the elements of the claimed invention as noted but does not disclose wherein to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component further based on a weighted average of at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.  However, Raza discloses:
	Raza [0029] In the case that the friends' predictions are words or phrases the process of calculating the weighted average may comprise converting the words or phrases into numerical values on a compatible scale and then calculating the weighted average.  The numerical weighted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio and Cryzewicz to obtain above limitation based on the teachings of Raza for the purpose of  predicting friend’s words or phrases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Sotomayor and Havilio and further in view of Gagne-Langevin (US 2017/011 6179), hereafter Pub ‘179. 
Regarding claim 7, the combination of Daniel, Logan,  Sotomayor and Havilio discloses the elements of the claimed invention as noted but does not disclose wherein to enable presentation of the summary, the program instructions further direct the one or more processors to enable presentation of an option to view an additional component in the document associated with the at least one component.  However, Pub ‘179 discloses:
Pub ‘179 [0114] FIG. 21 illustrates a possible response to actuation of the user interface element 1209. In this example, a dialog box 2110 is displayed indicating to the user the general status of missing prescribed elements in the document, and providing the option to view the missing components. The content of the dialog box, as with other dialog boxes implemented in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio to obtain above limitation based on the teachings of Pub ‘179 for the purpose of providing the option to view the missing components. 

Claims 10-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Logan in view of Sotomayor and further in view of Havilio.          
Regarding claim 10, Daniel discloses:
maintaining a record of actions with respect to a plurality of components in a shared document, wherein the record of the actions includes an allocation type for each action of the actions 
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. 

actions taken by multiple users 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Logan for the purpose of allowing the patient and the physician to edit the patient’s medical records. 

shared document 
 Arguably, Daniel, does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical 
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.

identifying, based on the allocation type, at least one component of the plurality of components to present in a summary of the shared document when the shared document is opened in a user interface to a productivity application; 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sotomayor discloses:
Sotomayor, col 4, lines 20-45 One embodiment of the present invention includes a process running on a computer which (a) allows an author to select documents and then, using a semantic analyzer program running on a computer, (b) automatically identifies significant key topics within the selected documents, (c) compiles those key topics into summary pages, (d) generates presentation pages by segmenting the selected documents into smaller pieces, and (e) embeds hyperlinks from these summary pages to the locations where key topics appear in the presentation pages. In particular, the present invention creates summary pages containing various abstractions of information which is contained in selected documents, and hyperlinks into the documents. Summary pages are pages which are typically viewed using a web browser program and which contain lists of key topics and hyperlinks to places in the selected documents where the key topics appear. Different types of summary-page are available, including abstract, 
See also col 4, lines 10-20	
Examiner Note: Sotomayor is in the same CPC classification as instant invention thus it would have been obvious to one of ordinary skill in the art to look to Sotomayor to solve the problem of creating summaries of a document. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Sotomayor for the purpose of automatically identifying significant key topics within the selected documents.   
	
enabling presentation, in the user interface to the productivity application, of the summary, wherein the summary comprises a card that displays at least the one component and an indication of one or more actions associated with the one component 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Havilio discloses: 
	Havilio [0020] In some embodiments, in order to provide the user with the context of the word or phrase being reviewed, the flash card viewing mode may bring the user to the appropriate page from which the word or phrase was selected. In some embodiments the word or 
See also Figs 3a, 3b, 3c, 3d, 4a, 4b, 5a, 5b, 5c, 6a, 6b, 6c and 6d.   	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Havilio for the purpose of bringing the user to the appropriate page from which the word or phrase was selected. 

Regarding claim 11, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the actions comprise at least one of a screen view for a timed duration, a hover, a tap, a touch, a click, or a screenshot of the plurality of components in the document.
Havilio [0020] In some embodiments, in order to provide the user with the context of the word or phrase being reviewed, the flash card viewing mode may bring the user to the appropriate page from which the word or phrase was selected. In some embodiments the word or phrase may be highlighted to the user in order to quickly review the context in which the word or 
 
Regarding claim 12, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the actions comprise at least one of an edit, a copy, a typographical variation, a rewind, or a fast-forward of the plurality of components in the document.
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.

Regarding claim 15, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the allocation type comprises one of a significant type and a not-significant type; and identifying at least the one component comprises identifying at least the one component when an action associated with at least the one component has the significant type.
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical 
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
Examiner Note:  One of ordinary skill in the art would consider the physician’s action(s) to be more significant than the patient’s actions because the physician can edit the physician’s record, (i.e., his own record) and the patient’s record while the patients can only edit his/her own record.
 
Regarding claim 17, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the at least one component comprises at least a presentation slide, a portion of text, a spreadsheet tab, a data entity card, a photo, a table, a reference, a graph, an audio clip, or a video clip.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.
Regarding claim 18, the combination of Daniel, Logan and Kaundinya discloses wherein the document comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. 

Regarding claim 18, the combination of Daniel, Logan, Sotomayor and Havilio discloses wherein the document comprises at least a deck of presentation slides, a text document, a spreadsheet book, an audio file, or a video file.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Sotomayor and Havilio and further in view of Cryzewicz (US 2013/031 1905)         
Regarding claim 4, the combination of Daniel, Logan, Sotomayor and Havilio discloses the elements of the claimed invention as noted but does not disclose wherein: the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component further based on at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.
However, Cryzewicz discloses:
Cryzewicz [0070] The "View My Profile button" 581 takes the user to this page 550, and is available on most pages of the system 50. The "In Box" button 582 takes the user to a page 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Daniel, Logan, Sotomayor, Havilio and Cryzewicz and further in view of Raza.         
Regarding claim 14, the combination of Daniel, Logan, Sotomayor, Havilio and Cryzewicz    discloses the elements of the claimed invention as noted but does not disclose wherein identifying at least the one component comprises identifying at least the one component further based on a weighted average of at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.
However, Raza discloses:
	Raza [0029] In the case that the friends' predictions are words or phrases the process of calculating the  weighted average may comprise converting the words or phrases into numerical values on a compatible scale and then calculating the weighted average.  The numerical weighted average may then be mapped back into a word or phrase. To convert the words or phrases into numerical values the prediction service may use a predefined mapping of words and phrases into numerical values or ratings. For example, "nice" may map to a higher numerical score than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor, Havilio and Cryzewicz to obtain above limitation based on the teachings of Raza for the purpose of  predicting friend’s words or phrases.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Sotomayor and Havilio and further in view of Gagne-Langevin, hereafter Pub ‘179. 
Regarding claim 16, the combination of Daniel, Logan, Sotomayor and Havilio discloses the elements of the claimed invention as noted but does not disclose wherein presenting the summary further comprises presenting an option to view an additional component in the shared document associated with the at least one component.  However, Pub ‘179 discloses:
Pub ‘179 [0114] FIG. 21 illustrates a possible response to actuation of the user interface element 1209. In this example, a dialog box 2110 is displayed indicating to the user the general status of missing prescribed elements in the document, and providing the option to view the missing components. The content of the dialog box, as with other dialog boxes implemented in response to actuation of one of the task user interface elements 1201-1209, may also be embedded in the altered document with the display code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio to . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Logan in view of Sotomayor and further in view of Havilio.       
Regarding claim 19, Daniel discloses:
maintain a record of actions taken by multiple users with respect to a plurality of components in a shared document, wherein the record of the actions includes an allocation type for each action of the actions
Daniel [0073] In one embodiment, a log file is created in database 22 each time a user accesses the Referral Coordination System 50. This log file records the type of actions taken by a user during a particular session such as viewing or editing a record and the date and time of each action and associates this data with the user's record stored in the user database. The log file may be retrieved as desired by querying the database 22 using the user's password, user name, record number, date, or other desired criteria. As will be understood by those of ordinary skill in the art, other methods available or developed may be used to track a user's movement within a database in connection with embodiments of the present invention.
Daniel [0039] In use, the tables would contain a plurality of records comprising data in the various fields. For example, the patient table would include records for a plurality of patients. The each record would include data in one or more of the fields in the patient table such as the patient's ID code, name, address, demographic data, medical data and insurance data.
For further examples of components see [0024], [0026] and [0028]. 


Daniel discloses the elements of the claimed invention as noted but, arguably, does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.
Logan [0020] It is a yet further object to provide the system with a firewall that permits the physician to review and edit the physician's records and the patient's record, and permits patient to review and edit his or her own medical record, but not the physician's records or those of other patients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Logan for the purpose of allowing the patient and the physician to edit the patient’s medical records.  

shared document
Arguably, Daniel, does not disclose above limitation.  However, Logan discloses:
Logan [0017] It is another object to provide a means of home interaction between the patient and the health care provider(s), allowing the patient to view and edit the patient's medical record and medical history, to view and change appointments, and to review prescription data including dosages and refill information.


identify, based on the allocation type, at least one component of the plurality of components to present in a summary of the shared document when the shared document is opened in a user interface to a productivity application; 
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sotomayor discloses: 
	Sotomayor, col 4, lines 20-45 One embodiment of the present invention includes a process running on a computer which (a) allows an author to select documents and then, using a semantic analyzer program running on a computer, (b) automatically identifies significant key topics within the selected documents, (c) compiles those key topics into summary pages, (d) generates presentation pages by segmenting the selected documents into smaller pieces, and (e) embeds hyperlinks from these summary pages to the locations where key topics appear in the presentation pages. In particular, the present invention creates summary pages containing various abstractions of information which is contained in selected documents, and hyperlinks into the documents. Summary pages are pages which are typically viewed using a web browser program and which contain lists of key topics and hyperlinks to places in the selected documents where the key topics appear. Different types of summary-page are available, including abstract, concept, phrase, and table-of-contents summary pages. A method of using a computer to hyperlink through automatically generated hyperlinks and a data structure which can be used to 
See also col 4, lines 10-20	
Examiner Note: Sotomayor is in the same CPC classification as instant invention thus it would have been obvious to one of ordinary skill in the art to look to Sotomayor to solve the problem of creating summaries of a document. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Sotomayor for the purpose of automatically identifying significant key topics within the selected documents.   

enable presentation, in the user interface to the productivity application, of the summary, wherein the summary comprises a card that displays at least the one component and an indication of one or more of the actions associated with the one component.
Daniel discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Havilio discloses: 
	Havilio [0020] In some embodiments, in order to provide the user with the context of the word or phrase being reviewed, the flash card viewing mode may bring the user to the appropriate page from which the word or phrase was selected. In some embodiments the word or phrase may be highlighted to the user in order to quickly review the context in which the word or phrase was used. The flash card viewing mode may navigate to the appropriate page and 
See also Figs 3a, 3b, 3c, 3d, 4a, 4b, 5a, 5b, 5c, 6a, 6b, 6c and 6d.   	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel to obtain above limitation based on the teachings of Havilio for the purpose of bringing the user to the appropriate page from which the word or phrase was selected. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Daniel, Logan, Sotomayor and Havilio and further in view of Cryzewicz (US 2013/031 1905)         
Regarding claim 4, the combination of Daniel, Logan, Sotomayor and Havilio discloses the elements of the claimed invention as noted but does not disclose wherein: the record of the actions further comprises at least one of a user identity, a user group, a location, or a subject matter associated with each of the actions; and to identify at least the one component, the program instructions further direct the one or more processors to identify at least the one component further based on at least one of the user identity, the user group, the location, or the subject matter associated with each the actions.

Cryzewicz [0070] The "View My Profile button" 581 takes the user to this page 550, and is available on most pages of the system 50. The "In Box" button 582 takes the user to a page that permits the user to send and receive messages. The "My Profile" button 583 takes the user to a page such as 300 shown in FIG. 8 that permits the user to edit the user's profile. The "My Identities" button 586 takes the user to a page such as 430 (FIGS. 11A and 11B) which allows the user to edit and manage the user’s identities on the user's services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel, Logan, Sotomayor and Havilio to obtain above limitation based on the teachings of Cryzewicz for the purpose of editing the user’s profile.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
9/7/2021